id office uilc cca_2010030109524732 ----------------------------- number release date from -------------------- sent monday march am to --------------- cc --------------------- subject re general question regarding international student taxes ----------------------------------- nonresident_alien students who are temporarily in the united_states are generally here under f j m or q visas under sec_3121 wages paid to these students are exempt from fica it sounds like some employers are choosing to withhold and pay fica on these wages anyway and they do not want to file claims for refund for either the employer or the employee share i'm not sure there is anything the irs can do about this the only response i can think of is to tell the employees that they can seek a refund of the employee share i realize that the person asking the question is complaining that this process has mixed results it takes a long time and sometimes refunds are never paid i'm not sure that we can do anything about this either it may be that these employers are just not sure about the status of the employees the type of visa they have whether they claim resident status on their income_tax returns etc and are paying fica in an overabundance of caution it may also be that it is more cost effective for the employer to treat all employees the same way withhold and pay fica across the board than to establish special procedures for nonresident_aliens as far as the income_tax_withholding problem is concerned we have put out special new withholding tables recently for nonresident_aliens they are on page in publication circular_e employer's tax guide we needed to put out these tables because nonresident_aliens are not eligible for the making_work_pay_credit these tables are supposed to take care of the underwithholding problem for nonresident_aliens they were first published only a couple of months ago so the person asking these questions may not be aware of them we also recently came out with a special set of instructions for nonresident_aliens to use in filling out their forms w-4 these are set forth in notice which is available on the irs website notice just came out in december of so the person asking these questions may not be aware of it either as far as responding to the person asking these questions i suggest forwarding both notice and the latest version of publication and i would point them to the new withholding tables specially designed for nonresident_aliens on page hope this is helpful --------
